ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to After-Final Correspondence
The after-final response filed 23 April 2021 has been fully considered.  The claims filed with the response will be entered as they do not make any amendments to the clams.  The Final Rejection of 25 February 2021 would be applicable to the filed claims.
Response to Arguments
Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive.
Applicant argues that one having ordinary skill in the art would not have been motivated to modify Mann based upon the teachings of Nerenberg in the manner proposed by the Examiner because the modification would change the principle operation of Mann.  Applicant argues that Mann discloses that buffer is added to the top of the column when separating a sample and that a buffer may be added to the bottom of the vessel in order to loosen and remove spent media.  Therefore, applicant argues, that a person of skill in the art would not look to position the feed line tubing of Mann to provide a manner of loading buffer through the bottom of the column while separating a product within the system of Mann.
This argument is not persuasive because it alters the intent of the proposed modification and appears to apply the modification to a different part of the column of Mann than that proposed by the rejection.  The rejection reads the second port as the end of the feed line (118) of Mann (not shown in Figure 1 or 3).  Mann explicitly states that a purpose of the feed line (118) is to direct buffer into the column in order to spray into the column to liquefy hardened media (C6/L3-7):

    PNG
    media_image1.png
    93
    414
    media_image1.png
    Greyscale

	Nerenberg teaches an arrangement for a separation column wherein the buffer supply that is directed to a lower end of a column may be at essentially the same level or elevation above the bed space of the column (Figure 2).  Nerenberg teaches that this arrangement reduces the formation of air bubbles within the stationary phase when buffer is directed into the column.
	Therefore, as stated in the Final Rejection, it would have been obvious to one having ordinary skill in the art to position the feed line tubing of Mann such that the free end of the tubing (leading to the second port) leads toward the top of the column, and the opening (the second port) is essentially at the same level as the first port, since doing so will provide a manner of loading buffer into the lower end of the column in a manner that reduces the formation of air bubbles in the column.  This proposed modification does not change or destroy the principle operation of Mann in any manner – buffer may still be injected into the lower end of the column as desired by Mann.  It is merely specifying a placement of the buffer supply that would be used to inject buffer into the lower end of the column for loosening hardened media.  This proposed modification does not alter the injection of buffer to the top of the column of Mann; it concerns the feed line leading to the lower end of the column of Mann.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777